Citation Nr: 1749760	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	John S. Berry


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active duty or active duty for training from July 8 to October 9,
1985; June 7 to June 22, 1991; October 31, 1994, to February 8, 1995; February 20
to October 16, 1996; May 18, 2000, to January 10, 2001; February 3, 2004, to
April 2, 2005; June 8 to December 28, 2005; and April 28, 2006 to July 8, 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

By way of background, the Board most recently remanded the case for further development in November 2015.  At that time, the issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral ankle disorder, and entitlement to service connection for dry eyes were before the Board.  Following the Board's remand, the RO issued a Statement of the Case (SOC) on those issues.  In a July 2016 correspondence the Agency of Original Jurisdiction (AOJ) notified the Veteran that he did not timely file a VA form 9.  Thus, the AOJ determined that these issues were no longer on appeal.  The case has since been returned to the Board for appellate review.

The Board acknowledges that the issues of entitlement to service connection for sleep apnea, and whether the VA form 9 received on October 31, 2016, was timely was perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's current right knee disability is at least as likely as not the result of an in-service event or injury.

2.  The Veteran's current left knee disability is at least as likely as not the result of an in-service event or injury.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a right knee disability has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left knee disability has been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Board finds that the evidence of record supports a grant of service connection for a bilateral knee disability.  First, there is evidence of a current disability.  The Veteran has been diagnosed with arthritis, and patellofemoral pain syndrome in both knees.  See April 2016 VA examination.  

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran reported that he began to have knee pain in basic training.  See April 2016 VA examination.  Notably, the Veteran's October 1996 service treatment record shows that he complained of bilateral knee pain, and was diagnosed with left knee arthritis while in service.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left and right knee disabilities are related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claims, the Veteran has asserted that his bilateral knee pain began in service and has continued since then.  See September 2013 VA examination; June 2011 VA examination; March 2008 VA examination.   The Board finds that the Veteran has competently and credibly reported a continuity of symptomatology of his bilateral knee disability and accords the Veteran's statements significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).  Further, the Board finds that, the service treatment records, lay statements, and current medical diagnosis, permit application of section 5107(b).  In other words, the evidence both for and against the claims is in relative equipoise.  See also 38 C.F.R. § 3.303(a) (2016) (noting that "[d]eterminations as to service connection will be based on review of the entire evidence of record, with due consideration to the policy of the Department to administer the law under a broad and liberal interpretation consistent with the facts in each individual case").  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a left and right knee disability is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was most recently afforded a VA examination in April 2016.  In that examination report, the examiner noted that the Veteran's hypertension clearly and unmistakably existed prior to service.  The Board notes that the examiner did not adequately discuss how she came to the conclusion that the Veteran's hypertension clearly and unmistakably existed prior to service.  It appears as if, the examiner based her opinion on the lack of in-service medical evidence.  Indeed, the examiner stated that the Veteran's hypertension was not noted on the October 2004 pre-deployment health assessment, nor was it listed on the November 2005 post-deployment health assessment.  

The Board also notes that the Veteran was previously provided VA examinations in November 2006 and March 2008.  However, to date, none of the examiners have adequately explained why the Veteran's hypertension could not be related to one of the prior periods of service.  Therefore, the Board finds that a medical opinion is needed to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should obtain an opinion to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has hypertension that manifested in service or are otherwise causally or etiologically related to his military service.

The examiner should state whether the hypertension clearly and unmistakably preexisted the Veteran's period of service.  If it is found that the Veteran's hypertension did clearly and unmistakably preexist his active duty service, can it also be concluded that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

In rendering his/her opinion, the examiner should discuss the medically known or theoretical causes of hypertension, and describe how hypertension generally presents or develops in most cases.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


